Affirmed and Memorandum Opinion filed December 16,
2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00478-CR
____________
 
CHRISTOPHER JOHN KITTS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 21st District Court
Washington County, Texas
Trial Court Cause No. 15,674
 

 
MEMORANDUM
 OPINION
Appellant entered an open plea of guilty to evading arrest
with a motor vehicle, a state jail felony, in cause number 15,674.  Appellant
elected to have the jury assess punishment.  In the companion case, cause
number 15,675, appellant entered a plea of not guilty to possession or
transport of chemicals with the intent to manufacture a controlled substance. 
The same jury heard both cases.  The jury acquitted appellant in the companion
case.  On May 18, 2010, pursuant to his plea on the evading arrest charge, the
jury found appellant guilty in cause number 15,674, sentenced him to
confinement for two years in the State Jail Division of the Texas Department of
Criminal Justice, and assessed a $10,000 fine.  Appellant filed motion for new
trial, which was overruled by operation of law.  Appellant filed a timely notice
of appeal.  
Appellant’s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit.  The brief meets
the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim.
App.1991).  As of this date, more than 45 days has passed and no pro se
response has been filed.
We have carefully reviewed the record and counsel’s brief and
agree the appeal is wholly frivolous and without merit.  Further, we find no
reversible error in the record.  We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review.  See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Justices
Seymore, Boyce and Christopher. 
Do Not Publish — Tex. R. App. P. 47.2(b).